DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 27 August 2021 has been entered.
 Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1, 4-9, 12, and 13 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Smeets et al (7165485).
Smeets teaches a cable lay braid (Figure; Detail 10), comprising: a plurality of intertwined twists (Details 12), wherein each twist is laid from a plurality of intertwined strands rope yarns (16) can be twined from a bundle of fibres).
In regards to Claim 4, Smeets teaches that each strand consists of at least three twines (More than three details 16 illustrated in the Figure).
In regards to Claim 5, Smeets teaches that there are 12 twists (Abstract; 12 illustrated in the Figure).
In regards to Claim 6, Smeets teaches that the twists are twisted to form a 12-strand braid (Abstract; 12 illustrated in the Figure).
In regards to Claim 7, Smeets teaches that the twines have an S or Z twist in equal lay or cross lay (must be one of S or Z, as well one of equal lay or cross lay, as these are the only two options for each twisted structure).
In regards to Claim 8, Smeets teaches strands have a twist direction that is either the same or different from that of the twines (must be one of these, as these are the only two options for a twisted structure).
In regards to Claim 9, Smeets teaches that the twists have a twist direction that is either the same or different from that of the yarns (must be one of these, as these are the only two options for a twisted structure).
In regards to Claim 12, Smeets teaches the cable lay braid as a single braid (no core shown).
In regards to Claim 13, Smeets teaches creating twists from a plurality of intertwined strands, wherein each strand is formed from a plurality of twisted twines, wherein the plurality of twists are interwoven to form a cable lay braid (See Figure).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2, 3, and 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Smeets et al.
While Smeets essentially teaches the invention as detailed above, including the twists being formed from 4 strands, it fails to specifically other twist structures which could be used.  Smeets does teach in the abstract, however, that instead of being a 4 strand structure, the rope could instead be a 1+6 structure.  With the understanding that at least one component of the cable lay braid can function as either a 4 strand structure or a 1+6 structure, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have formed the twists as similar 1+6 structures (rather than 4 strand structures), so as to provided added tensile strength.  Providing a core would align a fiber structure along the longitudinal axis of an applied force, improving load capabilities.  The ordinarily skilled artisan would have known this and appreciated to form each of the twists as a 1+6 structure.  
In regards to Claim 10, while the shape of the fibers is not discussed, Smeets does use Dyneema.  Dyneema is sold as either a round or dog-bone shape, which would satisfy circular.
Claims 11 and 14-16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Smeets et al in view of Knudsen et al (6945153).
While Smeets essentially teaches the invention as detailed, it fails to specifically teach coating the cable lay braid to enhance its function.  Knudsen, however, teaches that it is well .
Response to Arguments
Applicant's arguments filed 27 August 2021 have been fully considered but they are not persuasive.
Applicant argues that each rope yarn 16 mentioned in Smeets cannot be a twine.  Applicant supports this position with the statement:
Applicant notes that the Smeets patent is based on an application originally filed in the Dutch language, which might have translation inaccuracies.

Respectfully, Examiner disagrees.  The application originally filed in the Dutch language that Applicant is referring to is NL1020732 dated 31 May 2002.  In that document, Smeets specifically uses different terminology for each of twine and twist.  
For instance in Smeets (7165485), Column 1, line 65, the word twined is used.  
In the NL1020732 document, the term getwijnd is used, which translates to twined. 
 	Likewise in Smeets (7165485) Column 3, line 3, the phrase twining machine is used.  	In the NL1020732 document, the term twijnmachine is used, which translates to twine machine.  
Now contrast these with Smeets (7165485), in Column 2, line 16, where the word twist is used.  The NL1020732 document also uses the term twist.  
translation inaccuracies as intimated by Applicant, since the parent application understands the difference between a twine and twist as demonstrated by the purposeful use of differing terminology.
The documents cited by Applicant were intended to support these possible translation inaccuracies.  Respectfully, Examiner disagrees with the suggestion that there are inaccuracies.
It should also be noted for clarity, Applicant states: the term “twining” is not defined nor used in the literature of the rope making industry, seemingly basing this position on their two selected references.  Examiner respectfully disagrees with Applicant’s position that the term twining is not known in the rope making industry, as Class 057 of the United States Patent Classification system is titled TEXTILES: SPINNING, TWISTING, AND TWINING.  
In regards to the 112 rejections, Examiner has withdrawn the rejections insomuch as Claim 5 is now clear, and Applicant has corrected his remarks regarding fixing, explaining the term as being a generic enhancement that is something more than twisting together.  
In regards to the 103 rejections, Applicant has again elected not to present arguments counter to the rejections as previously presented.  As such, Examiner has again maintained the rejections.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Specifically, Examiner has provided the definition of twine as defined by Merriam-Webster.  Specifically, under History and Etymology for twine, the relationship between the term twine and the Dutch twijn
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Shaun R Hurley whose telephone number is (571)272-4986.  The examiner can normally be reached on Monday thru Friday, 8:00am - 3:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Clinton T Ostrup can be reached on (571) 272-5559.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/SHAUN R HURLEY/Primary Examiner, Art Unit 3732